DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2019 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 22, 2020.  These drawings are accepted by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an echo signal acquisition unit”  in claims 6, 7;
a first Fourier transform unit” in claim 6;
“a second Fourier transform unit” in claim 6;
“a phase compensation unit” in claims 6, 8;
“a first inverse Fourier transform unit” in claim 6;
“an interpolation unit” in claim 6;
“a second inverse Fourier transform unit” in claim 6;
“a two-dimensional image reconstruction unit” in claims 6, 9;
“a foreign matter identification unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to comply with written description requirement of the structure performing the functions recited in the claim. The only structure recited in the specification is the Array antenna with mechanical scanning capability. The figures 4 and 5 along with the specification merely lists the generic placeholders for performing corresponding functions without reciting any structural elements capable to perform those functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the echo signal" in line 6, 8, 11 and 12.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites several “echo signal” terms. Even though claim limitations recites different transforms performed after reciting the term “echo signal”, the term by itself does not include the corresponding transform unless it is specifically included into the term as an adjective. Thus Claim 1 recites the limitation "an echo signal" in line 4 of the claim. Claim 1 also recites the limitation "an echo signal" in lines 6-7 and 9 of the claim. It is not clear if the Applicant refers to more than one “echo signal” in the claim.
For the purpose of this Action the Office will interpret claim 1 as if it would read: “A millimeter-wave three-dimensional holographic imaging method, comprising:
transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal             
                S
                (
                t
                ,
                θ
                ,
                z
                )
            
         reflected back by the measured human body;
performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal            
                 
                S
                (
                ɷ
                ,
                θ
                ,
                z
                )
            
         in a frequency domain;
performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal             
                S
                (
                ɷ
                ,
                ξ
                ,
                
                    
                        k
                    
                    
                        z
                    
                
                )
            
         in a spatial wave number domain;
performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain;
performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain;
performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain;
performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data; and
projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image”.

Claims 2-5 are depending on indefinite independent claim 1 and as the dependent claim includes all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 6 recites the limitation "the echo signal" in line 6, 8, 11 and 13.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites several “echo signal” terms. Even though claim limitations recites different transforms performed after reciting the term “echo signal”, the term by itself does not include the Claim 6 recites the limitation "an echo signal" in line 4 of the claim. Claim 6 also recites the limitation "an echo signal" in lines 7 and 9 of the claim. It is not clear if the Applicant refers to more than one “echo signal” in the claim.
For the purpose of this Action the Office will interpret claim 6 as if it would read: “A millimeter-wave three-dimensional holographic imaging system, comprising:
an echo signal acquisition unit for transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an original echo signal             
                S
                (
                t
                ,
                θ
                ,
                z
                )
            
         reflected back by the measured human body;
a first Fourier transform unit for performing Fourier transform on the original echo signal along a time direction to obtain a time transformed echo signal            
                 
                S
                (
                ɷ
                ,
                θ
                ,
                z
                )
            
         in a frequency domain;
a second Fourier transform unit for performing two-dimensional Fourier transform on the time transformed echo signal in the frequency domain along an angle θ and a vertical direction z to obtain a spatially transformed echo signal             
                S
                (
                ɷ
                ,
                ξ
                ,
                
                    
                        k
                    
                    
                        z
                    
                
                )
            
         in a spatial wave number domain;
a phase compensation unit for performing phase compensation on the spatially transformed echo signal to obtain a phase compensated spatially transformed echo signal in the spatial wave number domain;
a first inverse Fourier transform unit for performing one-dimensional inverse Fourier transform on the phase compensated spatially transformed echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain;
an interpolation unit for performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain;
a second inverse Fourier transform unit for performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data; and
a two-dimensional image reconstruction unit for projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image”.

Claims 7-10 are depending on indefinite independent claim 6 and as the dependent claim includes all the claim 6 limitations. Claim 6 being indefinite renders all the dependent claims indefinite.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5- are rejected under 35 U.S.C. 103 as being unpatentable over Liu at al. (Chinese Patent Publication Document CN105510912A) hereinafter “Liu”, in view of Ozinsky et al. (U.S. Patent Application Publication 2011/0254943A1) hereinafter “Ozinsky”.
In regards of claim 1, as best understood by the Office, Liu teaches a millimeter-wave three-dimensional holographic imaging method (Liu Abstract “The invention discloses a millimeter wave holographic three-dimensional imaging-based human body security inspection system and method”), comprising:
transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an echo signal                         
                            S
                            (
                            t
                            ,
                            θ
                            ,
                            z
                            )
                        
                     reflected back by the measured human body (Liu Abstract “the millimeter wave transmitting-receiving unit is used for transmitting millimeter wave signals to the people to be inspected and receiving millimeter wave signals reflected from the people to be inspected”);
performing Fourier transform on the echo signal along a time direction to obtain an echo signal                        
                             
                            S
                            (
                            ɷ
                            ,
                            θ
                            ,
                            z
                            )
                        
                     in a frequency domain (Liu paragraph [0048]: “Perform Fourier transform on the time t in the echo signal Sn(t, θ, z)”);
performing two-dimensional Fourier transform on the echo signal in the frequency domain along an angle θ and a vertical direction z to obtain an echo signal                         
                            S
                            (
                            ɷ
                            ,
                            ξ
                            ,
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            )
                        
                     in a spatial wave number domain (Liu paragraph [0049-0060]: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Define the three-dimensional Fourier transform pair as:
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is Fourier transformed, ignoring the difference between z and z′
   
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

   
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
;
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

“Define Zm -Z = z'; where kω =ω/c is the wave number, and the wave number components along each coordinate axis in the spatial wave number domain are kx, ky, kz' ”);
performing phase compensation on the echo signal in the spatial wave number domain (Liu paragraph [0066]: “Phase compensation is introduced here. Phase compensation plays an important role in near-range scattering imaging. Without phase compensation, the scattered echo distribution will become wider and the imaging results will become blurred”);
performing one-dimensional inverse Fourier transform on the echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain (Liu paragraph [0061]: “The formula S(ω,θ,kz )=g(θ,k r )*F σ′ (2kr,φ,kz) is Fourier transformed θ, and ξ is used instead of θ”);
performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain (Liu Paragraph [0067]: “Carry out the interpolation operation from non-uniform sampling to uniform sampling in the (kx, ky, kz) spatial wavenumber domain, and reconstruct the target scattering intensity in the Cartesian coordinate system”);
performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data (Liu paragraph [0068]: “Perform the final inverse three-dimensional Fourier transform after interpolation to obtain the target scattering intensity in rectangular coordinates”).
Liu does not teach projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image.
Ozinsky teaches projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image (Ozinsky paragraph [0019]: “In some embodiments, the at least one image is selected from a bright field z-stack of images along a z-dimension (the three-dimensional data); the image processor is configured to compute a variation with respect to the z-dimension of the intensity values within the x,y plane between a first image and a second image of the bright field z-stack, to construct a two-dimensional projection image” ; paragraph [0066]: “The STD projection image is constructed by calculating the standard deviation of intensities in the z-direction for each pixel of the original stack”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the millimeter-wave three-dimensional holographic imaging method of Liu to include projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image of Ozinsky in order to “compare the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit” (Liu paragraph [0040]). As in the millimeter-wave three-dimensional holographic imaging method of Liu, it is within the capabilities of one of ordinary skill in the art to include projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image of Ozinsky with the predicted result of simplifying comparison of the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit as needed in Liu.

In regards of claim 2, as best understood by the office, Liu and Ozinsky teach the claimed invention as shown above for the claim 1. 
Liu further teaches the step of transmitting the continuous frequency wave to the measured human body by using the millimeter-wave antenna array, and reeving the echo signal                         
                            S
                            (
                            t
                            ,
                            θ
                            ,
                            z
                            )
                        
                     reflected back by the measured human body includes:
transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the echo signal                         
                            S
                            (
                            t
                            ,
                            θ
                            ,
                            z
                            )
                        
                     reflected back by the measured human body (Liu paragraph [0008]: “The best active millimeter-wave imaging system is currently the rotating scanning three-dimensional holographic millimeter-wave imaging system of L-3 of the United States”; claim 1: “The horizontally rotating motor drives the horizontal beam and the vertical rail to move in a uniform circular motion in the horizontal plane. At the same time, the vertical traction motor drives the transceiver antenna on the vertical rail slider to move up and down at a uniform speed in the vertical direction. The transmitting antenna in the transmitting and receiving antenna emits millimeter waves to on the human body of the person waiting for security inspection in the cylindrical open detection room, the human body is scanned from top to bottom in an all-round millimeter wave”). 

In regards of claim 3, as best understood by the Office, Liu and Ozinsky teach the claimed invention as shown above for the claim 2. 
Liu further teaches the step of performing phase compensation on the echo signal in the spatial wave number domain includes:
multiplying the echo signal                         
                            S
                            (
                            ɷ
                            ,
                            ξ
                            ,
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            )
                        
                     in the spatial wave number domain by a phase compensation factor                         
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            j
                            
                                4
                                
                                    
                                        k
                                    
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        ξ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                     to obtain a compensated echo signal, R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic aperture (Liu paragraph [0066]: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 “The phase factor                        
                             
                             
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            j
                            
                                4
                                
                                    
                                        k
                                    
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        ξ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                     is introduced in this formula. Phase compensation is introduced here. Phase compensation plays an important role in near-range scattering imaging”).

In regards of claim 5, as best understood by the office, Liu and Ozinsky teach the claimed invention as shown above for the claim 1. 
Liu further teaches after projecting the three dimensional echo data in the quasi standard deviation manner to obtain the two-dimensional reconstruction data identifying whether the measured human body is carrying foreign matter according to the two-dimensional reconstructed image (Liu paragraph [0075]: “the present invention can detect metal objects hidden under the fabric, and can also detect dangerous goods such as plastic pistols and explosives”).

In regards of claim 6, as best understood by the Office, Liu teaches a millimeter-wave three-dimensional holographic imaging system (Liu Abstract “The invention discloses a millimeter wave holographic three-dimensional imaging-based human body security inspection system and method”), comprising:
an echo signal acquisition unit for transmitting a continuous frequency wave to a measured human body by using a millimeter-wave antenna array, and receiving an echo signal                         
                            S
                            (
                            t
                            ,
                            θ
                            ,
                            z
                            )
                        
                     reflected back by the measured human body (Liu Abstract “the millimeter wave transmitting-receiving unit is used for transmitting millimeter wave signals to the people to be inspected and receiving millimeter wave signals reflected from the people to be inspected”);
a first Fourier transform unit for performing Fourier transform on the echo signal along a time direction to obtain an echo signal                        
                             
                            S
                            (
                            ɷ
                            ,
                            θ
                            ,
                            z
                            )
                        
                     in a frequency domain (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; paragraph [0048]: “Perform Fourier transform on the time t in the echo signal Sn(t, θ, z)”);
a second Fourier transform unit for performing two-dimensional Fourier transform on the echo signal in the frequency domain along an angle θ and a vertical direction z to obtain an echo signal                         
                            S
                            (
                            ɷ
                            ,
                            ξ
                            ,
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            )
                        
                     in a spatial wave number domain (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; paragraph [0049-0060]: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Define the three-dimensional Fourier transform pair as:
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is Fourier transformed, ignoring the difference between z and z′
   
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

   
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
;

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

“Define Zm -Z = z'; where kω =ω/c is the wave number, and the wave number components along each coordinate axis in the spatial wave number domain are kx, ky, kz' ”);
a phase compensation unit for performing phase compensation on the echo signal in the spatial wave number domain (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; paragraph [0066]: “Phase compensation is introduced here. Phase compensation plays an important role in near-range scattering imaging. Without phase compensation, the scattered echo distribution will become wider and the imaging results will become blurred”);
a first inverse Fourier transform unit for performing one-dimensional inverse Fourier transform on the echo signal after the phase compensation along the θ direction to obtain sampling data in the spatial wave number domain (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; paragraph [0061]: “The formula S(ω,θ,kz )=g(θ,k r )*F σ′ (2kr,φ,kz) is Fourier transformed θ, and ξ is used instead of θ”);
an interpolation unit for performing non-uniform sampling to uniform sampling interpolation on the sampling data in the spatial wave number domain to obtain echo data evenly distributed in the spatial wave number domain (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; Paragraph [0067]: “Carry out the interpolation operation from non-uniform sampling to uniform sampling in the (kx, ky, kz) spatial wavenumber domain, and reconstruct the target scattering intensity in the Cartesian coordinate system”);
a second inverse Fourier transform unit for performing three-dimensional inverse Fourier transform on the echo data evenly distributed in the spatial wave number domain to obtain three-dimensional echo data (Liu paragraph [0094]: “the high-speed data acquisition card collects the echo signal after amplification and filtering (step 401), and then inputs it into the computer as a mat format file, and then uses matlab to convert the space domain to the frequency domain through a three-dimensional holographic imaging algorithm. Fourier transform (step 402), after a series of simplified merging (step 403), and finally the inverse Fourier transform from frequency domain to space domain (steps 404-406), corresponding to the amplitude and phase information in the collected signal The depth and size of the spatial object undergoes Fourier transform and inverse transform between the time domain and the spatial domain, and finally restores the target three-dimensional image”; paragraph [0068]: “Perform the final inverse three-dimensional Fourier transform after interpolation to obtain the target scattering intensity in rectangular coordinates”). 
Liu does not teach a two-dimensional image reconstruction unit for projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image.
Ozinsky teaches a two-dimensional image reconstruction unit for projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image In some embodiments, the at least one image is selected from a bright field z-stack of images along a z-dimension (the three-dimensional data); the image processor (two-dimensional image reconstruction unit) is configured to compute a variation with respect to the z-dimension of the intensity values within the x,y plane between a first image and a second image of the bright field z-stack, to construct a two-dimensional projection image” ; paragraph [0066]: “The STD projection image is constructed by calculating the standard deviation of intensities in the z-direction for each pixel of the original stack”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the millimeter-wave three-dimensional holographic imaging system of Liu to include the two-dimensional image reconstruction unit projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image of Ozinsky in order to “compare the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit” (Liu paragraph [0040]). As in the millimeter-wave three-dimensional holographic imaging system of Liu, it is within the capabilities of one of ordinary skill in the art to include the two-dimensional image reconstruction unit projecting the three-dimensional echo data in a quasi standard deviation manner to obtain two-dimensional reconstruction data, and generating a two-dimensional reconstructed image of Ozinsky with the predicted result of simplifying comparison of the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit as needed in Liu.

In regards of claim 7, as best understood by the office, Liu and Ozinsky teach the claimed invention as shown above for the claim 6. 
Liu further teaches the echo signal acquisition unit is specifically used for: transmitting the continuous frequency wave to the measured human body by using a millimeter-wave antenna array with a cylindrical synthetic aperture, and receiving the echo signal                         
                            S
                            (
                            t
                            ,
                            θ
                            ,
                            z
                            )
                        
                      reflected back by the measured human body (Liu paragraph [0008]: “The best active millimeter-wave imaging system is currently the rotating scanning three-dimensional holographic millimeter-wave imaging system of L-3 of the United States”; claim 1: “The horizontally rotating motor drives the horizontal beam and the vertical rail to move in a uniform circular motion in the horizontal plane. At the same time, the vertical traction motor drives the transceiver antenna on the vertical rail slider to move up and down at a uniform speed in the vertical direction. The transmitting antenna in the transmitting and receiving antenna emits millimeter waves to on the human body of the person waiting for security inspection in the cylindrical open detection room, the human body is scanned from top to bottom in an all-round millimeter wave”; Fig. 5- Annex 1).

In regards of claim 8, as best understood by the Office, Liu and Ozinsky teach the claimed invention as shown above for the claim 7. 
Liu further teaches the phase compensation unit is configured to multiply the echo signal                         
                            S
                            (
                            ɷ
                            ,
                            ξ
                            ,
                            
                                
                                    k
                                
                                
                                    z
                                
                            
                            )
                        
                     in the spatial wave number domain by a phase compensation factor                         
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            j
                            
                                4
                                
                                    
                                        k
                                    
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        ξ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                     to obtain a compensated echo signal, wherein R is a scanning radius of the millimeter-wave antenna array with the cylindrical synthetic  
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 “The phase factor                        
                             
                             
                            e
                            x
                            p
                            ⁡
                            (
                            -
                            j
                            
                                4
                                
                                    
                                        k
                                    
                                    
                                        r
                                    
                                    
                                        2
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        ξ
                                    
                                    
                                        2
                                    
                                
                            
                            )
                        
                     is introduced in this formula. Phase compensation is introduced here. Phase compensation plays an important role in near-range scattering imaging”).


    PNG
    media_image12.png
    606
    722
    media_image12.png
    Greyscale

Annex 1- cylindrical synthetic aperture

In regards of claim 10, as best understood by the office, Liu and Ozinsky teach the claimed invention as shown above for the claim 6. 
Liu further teaches a foreign matter identification unit for identifying whether the measured human body is carrying foreign matter according to the two-dimensional reconstructed image (Liu paragraph [0075]: “the present invention can detect metal objects hidden under the fabric, and can also detect dangerous goods such as plastic pistols and explosives”).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ozinsky and further in view of Bonthron et al. (U.S. Patent Application Publication 2008/0100510A1) hereinafter “Bonthron”.	
In regards of claim 4, as best understood by the Office, Liu and Ozinsky teach the claimed invention as shown above for the claim 3. 
Liu further teaches
if the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array a scattering intensity signal of the measured target received by the n-th antenna in the m-th row of all antennas in the millimeter-wave antenna array (Liu paragraph [0033]: “the rotation angle of the horizontal beam and the vertical guide rail in the horizontal plane ranges from 0° to 120°”; paragraph [0034]: “signal source is an FM signal source with an operating frequency of 20 GHz to 23 GHz”; paragraph [0036-38]: “the present invention provides a human body security inspection method based on millimeter wave holographic three-dimensional imaging, which includes the following steps: The horizontally rotating motor drives the horizontal beam and the vertical rail to move in a uniform circular motion in the horizontal plane. At the same time, the vertical traction motor drives the transceiver antenna on the vertical rail slider to move up and down at a uniform speed in the vertical direction. The transmitter antenna in the transceiver antenna emits millimeter waves to On the human body of the person waiting for security inspection in the cylindrical open detection room, the human body is scanned from top to bottom in an all-round millimeter wave; At the same time, the receiving antenna in the transmitting and receiving antenna simultaneously receives the echo signal with target information reflected by the human body, and the echo signal is sent to the high-speed data acquisition card in the image processing unit through the millimeter wave signal receiving module”).
Liu does not teach the step of projecting the three-dimensional echo data in the quasi standard deviation manner to obtain the two-dimensional reconstruction data includes: if the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a number of frequency points is Nf,  a scattering intensity signal of a measured target received at each frequency point is Imni, and a statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    , projecting at each frequency point according to the following standard deviation projection formula:
                        
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        m
                                                        n
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     ; and combining Imn obtained by a projection to obtain the two-dimensional reconstruction data.
Ozinsky teaches the step of projecting the three-dimensional echo data in the quasi standard deviation manner to obtain the two-dimensional reconstruction data includes: if a number of points is Nf,  a scattering intensity signal of a measured target received at each point is Imni, and a statistical average value of scattering intensity of millimeter-wave signals at corresponding points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    , projecting at each point according to the following standard deviation projection formula:
                        
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        m
                                                        n
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                      ; and combining Imn obtained by a projection to obtain the two-dimensional reconstruction data (Ozinsky paragraph [0066]: “The STD projection image is constructed by calculating the standard deviation of intensities in the z-direction for each pixel of the original stack:                         
                            σ
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                μ
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                      , where Ii, is the pixel intensity of z-slice i, μ is the mean of the pixel intensities, and N is the total number of z-slices”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the millimeter-wave three-dimensional holographic imaging method taught in combination by Liu and Ozinsky to further  include projecting the three-dimensional echo data in the quasi standard deviation manner of Ozinsky in order to “compare the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit” (Liu paragraph [0040]).  As in the millimeter-wave three-dimensional holographic imaging method taught in combination by Liu and Ozinsky, it is within the capabilities of one of ordinary skill in the art to further  include projecting the three-dimensional echo data in the quasi standard deviation manner of Ozinsky with the predicted result of simplifying comparison of the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit as needed in Liu. 
Neither Liu nor Ozinsky teach the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point.
Bonthron teaches the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point (Bonthron paragraph [0083]: “a stepped frequency modulation waveform for use in the transmit signal generator, signal generator  or TX & LO signal generator according to aspects of the present invention”; Paragraph [0094]: “Another way to utilize the frequency-modulated data is with two-dimensional image reconstruction techniques well known in the art for each frequency step in the sequence, then average or combine the two-dimensional rendered images to improve the image characteristics”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the millimeter-wave three-dimensional holographic imaging method taught in combination by Liu and Ozinsky to further include the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point of Bonthron in order to “form an image where cells are enhanced and background suppressed” (Ozinsky paragraph [0103]). As in the millimeter-wave three-dimensional holographic imaging method taught in combination by Liu and Ozinsky, it is within the capabilities of one of ordinary skill in the art to include the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point of Bonthron with the predicted result forming the image where cells are enhanced and background suppressed as needed in Ozinsky.

In regards of claim 9, as best understood by the Office, Liu and Ozinsky teach the claimed invention as shown above for the claim 8. 
Liu further teaches if the continuous frequency wave transmitted to the measured human body by the millimeter-wave antenna array a scattering intensity signal of the measured target received by the n-th antenna in the m-th row of all antennas in the millimeter-wave antenna array (Liu paragraph [0033]: “the rotation angle of the horizontal beam and the vertical guide rail in the horizontal plane ranges from 0° to 120°”; paragraph [0034]: “signal source is an FM signal source with an operating frequency of 20 GHz to 23 GHz”; paragraph [0036-38]: “the present invention provides a human body security inspection method based on millimeter wave holographic three-dimensional imaging, which includes the following steps: The horizontally rotating motor drives the horizontal beam and the vertical rail to move in a uniform circular motion in the horizontal plane. At the same time, the vertical traction motor drives the transceiver antenna on the vertical rail slider to move up and down at a uniform speed in the vertical direction. The transmitter antenna in the transceiver antenna emits millimeter waves to On the human body of the person waiting for security inspection in the cylindrical open detection room, the human body is scanned from top to bottom in an all-round millimeter wave; At the same time, the receiving antenna in the transmitting and receiving antenna simultaneously receives the echo signal with target information reflected by the human body, and the echo signal is sent to the high-speed data acquisition card in the image processing unit through the millimeter wave signal receiving module”).
Liu does not teach the two-dimensional image reconstruction unit is configured to: if the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a number of frequency points is Nf, a scattering intensity signal at each frequency point is Imni, and a statistical average value of scattering intensity of millimeter-wave signals at corresponding frequency points by the human body is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    , project a scattering intensity signal of the measured target received at each frequency point according to the following standard deviation projection formula:
                         
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        m
                                                        n
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     ; and combine Imn obtained by a projection to obtain the two-dimensional reconstructed image.
Ozinsky teaches the two-dimensional image reconstruction unit is configured to:
If a number of points is Nf, a scattering intensity signal at each point is Imni, and a statistical average value of scattering intensity of signals at corresponding points is                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                                -
                            
                        
                    , project a scattering intensity signal of the measured target received at each point according to the following standard deviation projection formula:
                        
                            
                                
                                    I
                                
                                
                                    m
                                    n
                                
                            
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                f
                                            
                                        
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        m
                                                        n
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                     ; and combine Imn obtained by a projection to obtain the two-dimensional reconstructed image (Ozinsky paragraph [0066]: “The STD projection image is constructed by calculating the standard deviation of intensities in the z-direction for each pixel of the original stack:                         
                            σ
                            =
                            
                                
                                    
                                        1
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                μ
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                      , where Ii, is the pixel intensity of z-slice i, μ is the mean of the pixel intensities, and N is the total number of z-slices”; paragraph [0057]: “by measuring the intensity variations of this stack over the z-dimension, we construct a new two dimensional projection image of increased contrast”).
compare the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit” (Liu paragraph [0040]).  As in the millimeter-wave three-dimensional holographic imaging system taught in combination by Liu and Ozinsky, it is within the capabilities of one of ordinary skill in the art to further include the two-dimensional image reconstruction unit configured to: project the three-dimensional echo data in the quasi standard deviation manner of Ozinsky with the predicted result of simplifying comparison of the human body image information with the standard safe human body three-dimensional image pre-stored in the alarm unit as needed in Liu.
Neither Liu nor Ozinsky teach the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point.
Bonthron teaches the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point (Bonthron paragraph [0083]: “a stepped frequency modulation waveform for use in the transmit signal generator, signal generator  or TX & LO signal generator according to aspects of the present invention”; Paragraph [0094]: “Another way to utilize the frequency-modulated data is with two-dimensional image reconstruction techniques well known in the art for each frequency step in the sequence, then average or combine the two-dimensional rendered images to improve the image characteristics”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the millimeter-wave three-dimensional holographic imaging system taught in combination by Liu and Ozinsky to further include the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point of Bonthron in order to “form an image where cells are enhanced and background suppressed” (Ozinsky paragraph [0103]). As in the millimeter-wave three-dimensional holographic imaging system taught in combination by Liu and Ozinsky, it is within the capabilities of one of ordinary skill in the art to include the continuous frequency wave transmitted is a stepped frequency continuous wave signal, a scattering intensity signal of a measured target received at each frequency point of Bonthron with the predicted result forming the image where cells are enhanced and background suppressed as needed in Ozinsky.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Case et al. (U.S. Patent Application Publication 2014/0111374A1) teaches a wideband synthetic aperture radar (SAR) imaging;
Wang et al. (U.S. Patent 10877460B2) teaches a security check instrument motion control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648